Wilcox, J.
The verdict was directed for the defendants upon the ground that the petitioners had failed to show any evidence of title. In this the Court of Common Pleas were clearly correct. The deeds purporting to convey the land to Jabez Dame, the testator, were the deeds of parties not shown to have had possession, title or power to convey. Jabez Dame was not shown to have had actual possession of the land, nor is there the slightest evidence that Timothy was in under him, or that he ever recognized his title in any form. He did not, so far as appears, claim under the devise, or ever admit that he was in under Daniel Dame, to whom the land was devised in trust for his benefit. There was nothing for the jury to consider. The verdict was, therefore, properly ordered, and must be certified by the Court of Common Pleas to this court.